DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 have been amended to clear up ambiguity in the claim language, therefore the 112(b) rejection of Claims 1-11 is withdrawn.
The limitation “high tensile strength” was reviewed in regards to a rejection under 35 U.S.C. 112(b) due to the term of degree “high” and the varying strengths disclosed in the specification as qualifying for “high” (see ¶0100 of US 20200376534 A1), yet it is interpreted as merely being an extremely broad recitation, not indefinite.  The claim(s) will not be rejected under 35 U.S.C. 112(b) at this time in regards to “high tensile strength”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WAKITANI (JP 2011067841 A).
As to claim 1, WAKITANI teaches a hot-stamping formed (The process-limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) article formed of a single high tensile strength steel sheet (Figure 2 teaches a single sheet that forms a preform (20). ¶0044 teaches that the material can be steel plate, specifically a high tensile strength plate (780 MPa class or higher).), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to one of the pair of standing wall portions and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, (See Examiner’s Figure A below for mapping of claimed structure to WAKITANI Figure 7.)

    PNG
    media_image1.png
    556
    800
    media_image1.png
    Greyscale

Figure A: Examiner Interpretation of WAKITANI Figure 7
WAKITANI does not explicitly disclose the value of the angle between the inner wall portion and the top sheet portion (although it appears to be close to 90 degrees), thus does not disclose the angle is between 80 and 90 degrees.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the angle between the inner wall portion and top sheet portion of WAKITANI with the angular dimension of Applicant’s invention because Applicant has not disclosed that the 
Therefore, it would have been prima facie obvious to modify WAKITANI to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of WAKITANI.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 6, WAKITANI teaches a vehicle member comprising: the hot-stamping formed article according to claim 1; and a steel sheet member which is joined to the hot-stamping formed article so as to form a closed cross section with the hot-stamping formed article. (Figure 7 teaches a bottom plate (12) that is joined to the hat shaped part.  ¶0025 teaches the bottom plate (12) is spot welded after forming the top hat shaped part. ¶0044 teaches the use of steel for the plates of the invention.)

As to claim 12, WAKITANI teaches the hot-stamping formed article according to claim 1, wherein the single high tensile strength steel sheet has a tensile strength of 780 MPa or more. (Figure 2 teaches a single sheet that forms a preform (20). ¶0044 teaches that the material can be steel plate, specifically a high tensile strength plate (780 MPa class or higher).)

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over OKINO (JP 2013027894 A) in view of WAKITANI (JP 2011067841 A).
As to claim 1, OKINO teaches a hot-stamping formed article (The limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) formed of a single steel sheet (Figure 2 teaches a single sheet (11) that is used to form the hat shaped member. ¶0003 teaches that the material can be steel plate.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to one of the standing wall portions and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall portion which is folded outward from an end edge of the inner wall portion, and an angle between the top sheet portion and the protrusion portion. (See Examiner’s Figure B below for mapping of claimed structure to OKINO Figure 5, with the press structure removed.)

    PNG
    media_image2.png
    358
    542
    media_image2.png
    Greyscale

Figure B: Examiner Interpretation of OKINO Figure 5
OKINO does not explicitly disclose the value of the angle between the inner wall portion and the top sheet portion (although it appears to be close to 80 degrees), thus does not disclose the angle is between 80 and 90 degrees.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the angle between the inner wall portion and top sheet portion of OKINO with the angular dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the angular dimension taught by OKINO or the claimed 80 to 90 degrees because both sets of 
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.
OKINO does not explicitly disclose the use of a high tensile strength steel sheet.  OKINO does disclose that the invention pertains to forming of high-tensile materials and super high tensile materials, but does not specifically disclose the material used in the method. (¶0002 and ¶0003 give the background of the field, where steel sheets classified as high-tensile and super-high-tensile are discussed.  ¶0007 teaches that the invention pertains to high strength frame “of this kind” of frame parts when referring to the prior art.  The “low cost” portion of this paragraph is interpreted as lowering the equipment and human cost of the prior art methods, not the material cost of the steel sheets.)
However, WAKITANI teaches the use of a high tensile strength steel sheet for an analogous vehicle structural member. (Figure 2 teaches a single sheet that forms a preform (20). ¶0044 teaches that the material can be steel plate, specifically a high tensile strength plate (780 MPa class or higher).)
One of ordinary skill in the art would have been motivated to apply the known steel plate starting material technique of WAKITANI to the structural member forming (WAKITANI ¶0002)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known steel plate starting material technique of WAKITANI to the structural member forming method of OKINO because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, OKINO in view of WAKITANI teaches the hot-stamping formed article according to claim 1, wherein the inner wall portion and the outer wall portion of the protrusion portion abut each other. (Figure 5 and Figure B above teach that the two wall portions abut one another.)

As to claim 3, OKINO in view of WAKITANI teaches the hot-stamping formed article according to claim 1, wherein the inner wall portion and the outer wall portion of the protrusion portion are joined to each other. (Figure 5 and Figure B above teach that the two wall portions are formed from the same sheet, and thus are joined in a structural sense.)

As to claim 4, OKINO in view of WAKITANI teaches the hot-stamping formed article according to claim 1, wherein the protrusion has a protruding length (as shown in the figures
OKINO does not disclose the protruding length of the protrusion portion is 3 mm or more.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the protruding length of OKINO with the >3mm dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the dimension taught by OKINO or the > 3mm because both sets of dimensions would perform the same function of connecting the top sheet portion to the standing wall portion.
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 4 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 5, OKINO in view of WAKITANI teaches the hot-stamping formed article according to claim 1, further comprising: a pair of flange portions which are connected to end portions of the pair of standing wall portions and extend so as to be separated from each other. (Figure 5 and Figure B above teach that the flange portions extend away from one another.)

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over MATSUZAWA (JP 2012121377 A) in view of WAKITANI (JP 2011067841 A).
As to claim 1, MATSUZAWA teaches a hot-stamping formed article (The limitation “hot-stamping formed” does not convey any additional structural characteristics to the product.) formed of a single sheet (Figure 5 teaches a single sheet  that is used to form the hat shaped member (10).  MATSUZAWA doesn’t explicitly disclose a material of the sheet.), comprising: a top sheet portion; a pair of standing wall portions; and a protrusion portion which connects the top sheet portion to the standing wall portion and protrudes outward from the top sheet portion, wherein the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall portion which is folded outward from an end edge of the inner wall portion (See Examiner’s Figure C below for mapping of claimed structure to MATSUZAWA Figure 5.), and an angle between the top sheet portion and the protrusion portion is 80 to 90 degrees. (Figure 5 of MATSUZAWA suggests to one of ordinary skill in the art that the angle between the inner wall portion and top sheet portion is around 90 degrees. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice MATSUZAWA, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

    PNG
    media_image3.png
    489
    810
    media_image3.png
    Greyscale

Figure C: Examiner Interpretation of MATSUZAWA Figure 5
MATSUZAWA does not explicitly disclose the use of a high tensile strength steel sheet.
However, WAKITANI teaches the use of a high tensile strength steel sheet for an analogous vehicle structural member. (Figure 2 teaches a single sheet that forms a preform (20). ¶0044 teaches that the material can be steel plate, specifically a high tensile strength plate (780 MPa class or higher).)
One of ordinary skill in the art would have been motivated to apply the known steel plate starting material technique of WAKITANI to the structural member forming method of MATSUZAWA in order to provide a material that improves the safety of the automobile and reduce environmental burden by reducing weight. (WAKITANI ¶0002)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known steel plate starting material technique of WAKITANI to the structural member forming method of MATSUZAWA because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 4, MATSUZAWA in view of WAKITANI teaches the hot-stamping formed article according to claim 1, wherein a protruding length of the protrusion portion is 3 mm or more. (MATSUZAWA, ¶0023 teaches the use of plate material that is 1.6mm to 3.2mm thick.  Figure 5 suggests by illustration that the length of the protrusion portion is more than double the thickness of the sheet material, of which the lowest disclosed thickness is 1.6mm, such that the protrusion is more than 3.2mm long.  “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice MATSUZAWA, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WAKITANI (JP 2011067841 A), as applied in claim 6, in view of FUKUI (JPH 09249155 A).
As to claim 7, WAKITANI teaches the vehicle member according to claim 6.
WAKITANI does not disclose a patch member joined to at least one of an inner surface of the top sheet portion and an inner surface of the standing wall portion.
However, FUKUI teaches a hat shaped article with a patch member joined to at least one of an inner surface of the top sheet portion and an inner surface of at least one of the pair of standing wall portions. (Figure 6 teaches a patch member (14) that is joined to the inner surface of the top sheet portion and standing wall portions of a hat shaped member (11).)
One of ordinary skill in the art would have been motivated to combine the patch member of FUKUI to the structural member of WAKITANI in order to improve the member’s strength and rigidity, along with improving the energy absorption capability.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the patch member of FUKUI to the structural member of WAKITANI because it has been held to be prima facie obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143 (I)(A).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over OKINO (JP 2013027894 A) in view of MIYAMOTO (JP 2008189311 A).
As to claim 8, OKINO teaches manufacturing method of the hot-stamping formed of a single sheet comprising (Figure 2 teaches a single sheet (11) that is used to form the hat shaped member.): a top sheet portion; a pair of standing wall portions; (Figure 5 and B above for examiner’s interpretation of OKINO Figure 5 in relation to the claimed structures.), the manufacturing method comprising: a preparation step of obtaining a preliminary formed article, in which a recessed part is formed, by pressing a base steel sheet (Figure 2 teaches a base sheet (11) that is formed into a preliminary part (31), that has a recess, in Figure 4.); and a press-forming step of forming the preliminary formed article into the hot-stamping formed article by performing press working on the preliminary formed article (Figure 5 teaches forming the article from Claim 1 using a press (40).), wherein, in the press-forming step, a pressing apparatus (See Figure D below for Examiner interpretation of the press structure based on OKINO, Figure 4.) including a lower die having a protrusion, an upper die which has a punch portion that presses the preliminary formed article and is movable in a vertical direction toward the lower die (Figures 4-5 teach the upper die is movable vertically.), and a pair of slide dies which cause the protrusion to be interposed between the slide dies and are movable in a horizontal direction toward side surfaces of the protrusion is used (Figures 4-5 teach the side dies are movable horizontally.), the preliminary formed article is placed in the pressing apparatus so as to cause the protrusion of the lower die to protrude in the recessed part of the preliminary formed (Figure 4 teaches the protrusion of the lower die does not come into contact with the protrusion sections of the preliminary formed article.), the punch portion, and the pair of slide dies, and the preliminary formed article is pressed by moving the punch portion and the pair of slide dies. (Figures 4-5 teach the open and closed orientation of the press apparatus (40) where the dies press on the preliminary formed article (31).)


    PNG
    media_image4.png
    535
    810
    media_image4.png
    Greyscale

Figure D: Examiner Interpretation of OKINO Figure 4
OKINO does not explicitly disclose the value of the angle between the inner wall portion and the top sheet portion (although it appears to be close to 80 degrees), thus does not disclose the angle is between 80 and 90 degrees.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the angle between the inner wall portion and top sheet portion of OKINO with the angular dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected OKINO’s dimensions, and applicant’s invention, to perform equally well with either the angular dimension taught by OKINO or the claimed 80 to 90 degrees because both sets of angular dimensions would perform the same function of connecting the top sheet portion to the standing wall portion.
Therefore, it would have been prima facie obvious to modify OKINO to obtain the invention as specified in claim 8 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of OKINO.
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.
OKINO does not disclose a heating step of heating the preliminary formed article.
However, MIYAMOTO teaches an analogous pressing operation where the article is heated before forming. (¶0035 teaches that when forming vehicle load receiving articles, heating and cooling is used to acquire a predetermined hardness value. This heating step is described as being completed before, during, or after the forming steps.)
One of ordinary skill in the art would have been motivated to apply the known heating technique of MIYAMOTO to the press forming method of OKINO in order to perform the hardening process by a hot press. (MIYAMOTO ¶0035)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known heating technique of MIYAMOTO to the press forming method of OKINO because it has been held to be prima facie obvious to apply a known technique to a known method ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 9, OKINO in view of MIYAMOTO teaches the manufacturing method of the hot-stamping formed article according to claim 8, wherein the upper die of the pressing apparatus further includes slide pressing dies which are disposed to face the slide dies and press the slide dies (OKINO, Figures 4-5 and D above teach the surfaces of the upper die form angles (45) that contact the side sliding dies.), and in the press-forming step, by moving the slide pressing dies toward the lower die, the slide dies come into sliding contact with the slide pressing dies, and the preliminary formed article is pressed. (OKINO, Figures 4-5 and ¶0019 teach the operation of the apparatus (40) where the slide dies move inward as the upper die (41) descends.  ¶0020 discloses that the slides slide together inward toward the inside in the width direction.)

As to claim 10, OKINO in view of MIYAMOTO teaches the manufacturing method of the hot-stamping formed article according to claim 8, wherein pressing by (OKINO, ¶0019 teaches that the punch portion (44) is in contact with the product (31) before the slides start the sliding operation.)

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best art does not teach or obviate the limitations of claim 11.
Specifically, while the art has examples of the product of claim 1 (See rejections above) , none of the references disclosed the method of claim 11 where the forming die used movable plates movable in a vertical direction along with moveable dies movable in a horizontal direction to perform the claimed steps.

Response to Arguments
Applicant's arguments filed 19 October 2021 have been fully considered but they are not persuasive.
On pages 7-8 of the remarks, applicant argues that WAKITANI does not disclose “the protrusion portion includes an inner wall portion which stands upright from the top sheet portion, and an outer wall portion which is folded outward from an end edge of the inner wall portion" and cites a specific effect of the claimed invention from the specification.
Examiner respectfully asserts that the limitation “an outer wall portion with is folded outward from an end edge of the inner wall portion” is broader than the structure of applicant’s Figure 2.  Something being folded does not necessarily mean that it is completely folded over such that there is a 180 degree bend at the end of the inner wall portion. The interpretation of the disclosure of WAKITANI Figure 7 is that an inner wall portion stands upright from the top sheet portion as claimed, and that the outer wall portion is at an angle from the end of the inner wall portion, such that it is considered folded downward at around 90 degrees. As to the effect mentioned from the specification, this information is not currently claimed, and thus is not considered a convincing argument against the rejection of the product claim.
The limitations of claim 2 further define the structure to better represent applicant’s invention in Figure 2 and are not currently rejected by WAKITANI.
On page 8 of the remarks, applicant argues that OKINO does not disclose “hot-stamping formed article formed of a single high tensile strength steel sheet" and cites disclosure from OKINO ¶0002 and ¶0007 as evidence against combination.
Examiner is interpreting the disclosure of ¶0002 in OKINO as a way of providing background on how the prior art has failed to utilize this particular material.  The paragraph (of the machine translation) states that the “present situation is that the application of the steel sheet remains in a limited range.”, such that the invention of OKINO seeks to improve upon the current limited range of application by providing a method that overcomes the disadvantages explicitly disclose that the invention uses a high-tensile strength steel plate, the disclosure in ¶0007 is not convincing to dissuade a combination with another reference that teaches a similar method using high tensile strength steel plate.
On pages 8-9 of the remarks, applicant argues that the combination of MATSUZAWA and WAKITANI is improper because “…it is not obvious for a skilled person in the art to modify the member of Matsuzawa with the teaching of Wakitani, in light of the differences in the shape of the structure of Wakitani and that of Matsuzawa.”
Examiner respectfully asserts that the combination of MATSUZAWA and WAKITANI is simply to use the starting material of WAKITANI for the member of MATSUZAWA.  The combination was not intended to imply that the shape of WAKITANI would be created using the method of MATSUZAWA.  WAKITANI ¶0044 teaches that the method/product of WAKITANI can be accomplished with many different types of metal plates, such that forming an automobile member of this kind (with multiple bent/folded sections) can be accomplished with varying grades of metals.  MATSUZAWA additionally is silent regarding steel plate 
On Page 9 of the remarks applicant asserts that OKINO does not teach "the preliminary formed article is placed in the pressing apparatus so as to cause the protrusion of the lower die to protrude in the recessed part of the preliminary formed article and not to be brought into contact with the protrusion, the punch portion, and the pair of slide dies.” based on figure 4 of OKINO.
Examiner respectfully asserts that the claim as currently written can be interpreted multiple ways due to a “protrusion” being introduced in two places in the claim.  There is a protrusion on the lower portion of the press apparatus, and a protrusion on the workpiece to be formed.  Thus, the claim stating “the protrusion of the lower die to protrude in the recessed part of the preliminary formed article and not to be brought into contact with the protrusion, the punch portion, and the pair of slide dies.” can be interpreted as the protrusion of the lower die not being brought into contact with the protrusion of the article, in addition to the punch portion and slide dies.  This orientation is shown in Figure 4 of OKINO.  
A modification of the claim language to more clearly state that the top sheet portion does not contact the protrusion of the lower die when the preliminary formed article could overcome this interpretation of the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
SCHNEIDER (US 20170291476 A1) teaches the use of high tensile strength steel for an analogous vehicle component with a similar shape to applicant’s invention in ¶0013.  See Figure 3 as well.
ITO (US 20170266706 A1) teaches the use of teaches the use of high tensile strength steel for an analogous vehicle component with a similar shape to applicant’s invention in ¶0002.  See Figure 15E as well.
RAKEI (US 20120285098 A1) teaches the use of teaches the use of high tensile strength steel for an analogous vehicle component with a similar shape to applicant’s invention in ¶0020.  See Figure 3 as well.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        18 November 2021